NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/06/2022 has been entered. Claims 1-22 are pending in this application. Applicant’s amendments to the claims have overcome the claim objections previously set forth in the Non-Final Office Action mailed 04/11/2022.

Reasons for Allowance
Claims 1-22 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a mountable light comprising a light body having a cavity for receiving a source of electrical power, having a pair of receptacles therein located on opposite sides of the light body for receiving respective clamping members therein; wherein each of the pair of receptacles has a configuration including a base end that is larger than an opening thereof that is opposite the base end; a light source supported by the light body for providing light; a switch supported by the light body for selectively energizing the light source to produce light; and a set of clamping members including at least two pairs of clamping members wherein each pair of clamping members includes a fixed clamping member and a movable clamping member each having a base of the same configuration as the pair of receptacles of the light body and each having a rail interface feature compatible with the same firearm rail, and wherein different pairs of clamping members have different rail interface features compatible with different firearm rails; a mounting arrangement on the light body including a fixed clamping member of a first pair of clamping members selected from the set of at least two pairs of clamping members, the fixed clamping member having its base removably disposed in a first of the pair of receptacles, the fixed clamping member having a rail interface extending from the base thereof, wherein the base thereof is larger than is the dimension thereof at a location intermediate the base end thereof and the rail interface thereof in substantially the same size and shape as a first of the pair of receptacles; a fastener retaining the fixed clamping member in the first of the pair of receptacles; a movable clamping member of the first pair of clamping members selected from the set of at least two pairs of clamping members, the movable clamping member being slidably disposed in a second of the pair of receptacles so as to be movable toward and away from the fixed clamping member, the movable clamping member having a rail interface extending from the base thereof, wherein the base thereof is larger than is the dimension thereof at a location intermediate the base end thereof and the rail interface thereof in substantially the same size and shape as the second of the pair of receptacles so that the movable clamping member is movable in the second of the pair of receptacles toward and away from the fixed clamping member; and a clamping mechanism coupled between the fixed clamping member and the movable clamping member for moving the movable clamping member toward and away from the fixed clamping member, wherein the fixed clamping member and the movable clamping member of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as specifically called for the claimed combination.
The closet prior art, GALLI’876 (US 2018/0087876), does not include the combination of all the claimed limitations above, specifically a set of clamping members including at least two pairs of clamping members, each pair of clamping members includes a fixed clamping member and a movable clamping member each having a base of the same configuration as the pair of receptacles of the light body and each having a rail interface feature compatible with the same firearm rail, different pairs of clamping members have different rail interface features compatible with different firearm rails, a mounting arrangement on the light body including a fixed clamping member of a first pair of clamping members selected from the set of at least two pairs of clamping members, the base of the fixed clamping member removably disposed in a first of the pair of receptacles, a movable clamping member of the first pair of clamping members selected from the set of at least two pairs of clamping members, the movable clamping member being slidably disposed in a second of the pair of receptacles so as to be movable toward and away from the fixed clamping member, and the fixed clamping member and the movable clamping member of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the GALLI’876 reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of (1) the details of the light body and the firearm, and (2) the details of the at least two pairs of clamping members (e.g. one pair of clamping members referring to two pieces, and two pairs of clamping members referring to four pieces), where the different pairs of clamping members have different rail interface features compatible with different firearm rails as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 6, claim 16, and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a mountable light comprising a light body having forward and rearward ends, having a cavity for receiving a source of electrical power, and having a pair of receptacles therein located on first and second opposite sides of the light body, wherein each receptacle of the pair of receptacles has a predetermined shape; a light source at the forward end of the light body for providing light; an actuator at the rearward end of the light body for selectively energizing the light source to produce light; and a set of pairs of clamping members including at least two pairs of clamping members, wherein each pair of clamping members includes a first clamping member and a second clamping member each having a base of the predetermined shape and each having a rail interface feature compatible with the same firearm rail, and wherein different pairs of clamping members have different rail interface features compatible with different firearm rails, a mounting arrangement on an upward side of the light body comprising a pair of clamping members including a first clamping member and a second clamping member selected from the set of pairs of clamping members each having a base of the predetermined shape and a rail interface feature; wherein the predetermined shape of the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles, and wherein the respective predetermined shapes of the bases of the first and second clamping members and of each receptacle of the pair of receptacles restricts the upward and downward movement and the forward and rearward movement of the first and second clamping members in their respective receptacles relative to the light body while permitting movement of the first and second clamping members toward and away from one another; and a clamping mechanism coupled between the first and second clamping members for moving the first and second clamping members toward and away from each other, wherein the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as specifically called for the claimed combination.
The closet prior art, GALLI’876 (US 2018/0087876), does not include the combination of all the claimed limitations above, specifically a set of pairs of clamping members including at least two pairs of clamping members, each pair of clamping members includes a first clamping member and a second clamping member each having a base of the predetermined shape and each having a rail interface feature compatible with the same firearm rail, different pairs of clamping members have different rail interface features compatible with different firearm rails, a mounting arrangement on an upward side of the light body comprising a pair of clamping members including a first clamping member and a second clamping member selected from the set of pairs of clamping members each having a base of the predetermined shape and a rail interface feature, the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles, and the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the GALLI’876 reference in the manner required by the claims.
In other words, the prior art taken as a whole does not show or suggest the combination of (1) the details of the light body and the firearm, and (2) the details of the at least two pairs of clamping members (e.g. one pair of clamping members referring to two pieces, and two pairs of clamping members referring to four pieces), where the different pairs of clamping members have different rail interface features compatible with different firearm rails as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 13 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a mountable light comprising a light body having forward and rearward ends and a longitudinal axis therebetween, having a cavity for receiving a source of electrical power, and having a pair of receptacles therein located on first and second opposite sides of the light body, wherein each receptacle of the pair of receptacles has a predetermined shape; a light source on the light body for providing light; an actuator on the light body for selectively energizing the light source to produce light; a set of pairs of clamping members including at least two pairs of clamping members, wherein each pair of clamping members includes a first clamping member and a second clamping member each having a base of the predetermined shape and each having a rail interface feature compatible with the same firearm rail, and wherein different pairs of clamping members have different rail interface features compatible with different firearm rails, a mounting arrangement on a side of the light body comprising a pair of clamping members including a first clamping member and a second clamping member selected from the set of pairs of clamping members each having a base of the predetermined shape and a rail interface feature; wherein the predetermined shape of the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles, and wherein the respective predetermined shapes of the bases of the first and second clamping members and of each receptacle of the pair of receptacles restricts movement of the first and second clamping members in their respective receptacles in directions parallel to and transverse to the longitudinal axis of the light body except in a direction wherein the first and second clamping members move toward and away from one another; and a clamping mechanism coupled between the first and second clamping members for moving the first and second clamping members toward and away from each other, wherein the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as specifically called for the claimed combination.
The closet prior art, GALLI’876 (US 2018/0087876), does not include the combination of all the claimed limitations above, specifically a set of pairs of clamping members including at least two pairs of clamping members, each pair of clamping members includes a first clamping member and a second clamping member each having a base of the predetermined shape and each having a rail interface feature compatible with the same firearm rail, different pairs of clamping members have different rail interface features compatible with different firearm rails, a mounting arrangement on a side of the light body comprising a pair of clamping members including a first clamping member and a second clamping member selected from the set of pairs of clamping members each having a base of the predetermined shape and a rail interface feature, the base of each of the first and second clamping members is complementary to the predetermined shape of each receptacle of the pair of receptacles, and the first and second clamping members of the mounting arrangement on the light body are selected from the set of pairs of clamping members to interface with a particular firearm rail as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the GALLI’876 reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of (1) the details of the light body and the firearm, and (2) the details of the at least two pairs of clamping members (e.g. one pair of clamping members referring to two pieces, and two pairs of clamping members referring to four pieces), where the different pairs of clamping members have different rail interface features compatible with different firearm rails as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875